DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 10/29/2020)

With respect to claim 1 the prior art discloses A solid-state imaging element comprising.

Prior art Kok US 20070177043 teaches an imager circuit with a pair of pixel inputs into a differential amplifier. However, the prior art does not teach or fairly suggest a reading circuit that performs processing of outputting a differentially amplified signal obtained by amplifying a difference between generated voltages of a pair of pixels and processing of outputting a pixel signal of the generated voltage of at least one of the pair of pixels each time the pair of pixels are exposed; 
and a processing unit that performs synthesis processing of synthesizing the output differentially amplified signal and the output pixel signal.

With respect to claim 18 the prior art discloses An imaging apparatus comprising: 
a pair of pixels.

Prior art Kok US 20070177043 teaches an imager circuit with a pair of pixel inputs into a differential amplifier. However, the prior art does not teach or fairly suggest a reading circuit that performs processing of outputting a differentially amplified signal obtained by amplifying a difference between generated voltages of the pair of pixels and processing of outputting a pixel signal of the generated voltage of at least one of the pair of pixels each time the pair of pixels are exposed; 
and a processing unit that performs synthesis processing of synthesizing the output differentially amplified signal and the output pixel signal.

With respect to claim 19 the prior art discloses A method for controlling a solid-state imaging element, the method comprising.

Prior art Kok US 20070177043 teaches an imager circuit with a pair of pixel inputs into a differential amplifier. However, the prior art does not teach or fairly suggest a reading procedure that performs processing of outputting a differentially amplified signal obtained by amplifying a difference between generated voltages of a pair of pixels and processing of outputting a pixel signal of the generated voltage of at least one of the pair of pixels each time the pair of pixels are exposed; 
and a processing procedure that performs synthesis processing of synthesizing the output differentially amplified signal and the output pixel signal.

Dependent claims 2 - 17 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696